           Case 1:20-cv-06928-LLS Document 7 Filed 11/19/20 Page 1 of 4




STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE THOMAS VERNON,
                           Plaintiff,
                                                                      1:20-CV-6928 (LLS)
                     -against-
                                                                   ORDER OF DISMISSAL
GHISLAINE MAXWELL; JEFFREY EPSTEIN,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff George Thomas Vernon, a citizen of the United Kingdom, appears pro se and

brings this action under the Court’s diversity jurisdiction. He sues Ghislaine Maxwell, also a

citizen of the United Kingdom, as well as the late Jeffrey Epstein, a citizen of New York, New

York, and he seeks a total of 20 million dollars in damages. Plaintiff alleges that in 2001, 2002,

and 2003, Maxwell, and possibly Epstein, sexually abused and drugged him, and also kidnapped

him. He asserts that he was taken to a location in London, England, and then brought to New

York, where he was bribed to have sex with Maxwell in Epstein’s apartment. 1

       By order dated November 17, 2020, the court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the Court

dismisses this action.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);


       1
         Plaintiff submitted two letters after he filed his complaint. (ECF 3 & 4.) The Court
construes those letters as supplements to the complaint.
           Case 1:20-cv-06928-LLS Document 7 Filed 11/19/20 Page 2 of 4




see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons,

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, in original).

                                           DISCUSSION

       The subject-matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court only has

subject-matter jurisdiction to consider a “federal question” (federal-question jurisdiction) or

claims under state law in diversity (diversity jurisdiction). But “‘it is common ground that in our

federal system of limited jurisdiction any party or the court sua sponte, at any stage of the

proceedings, may raise the question of whether the court has subject matter jurisdiction.’” United

Food & Commercial Workers Union, Local 919, AFL-CIO v. CenterMark Prop. Meriden Square,

Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway Constr. Co., Inc. v. Hous. Auth. of the

City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter

delineations must be policed by the courts on their own initiative . . . .”).

       Under the statute that provides for diversity jurisdiction, 28 U.S.C. § 1332:

       [t]he district courts shall have original jurisdiction of all civil actions where the
       matter in controversy exceeds the sum or value of $75,000, exclusive of interest
       and costs, and is between –




                                                   2
           Case 1:20-cv-06928-LLS Document 7 Filed 11/19/20 Page 3 of 4




       (1) citizens of different [American] States;

       (2) citizens of a[n] [American] State and citizens or subjects of a foreign state,
       except that the district courts shall not have original jurisdiction under this
       subsection of an action between citizens of a[n] [American] State and citizens or
       subjects of a foreign state who are lawfully admitted for permanent residence in
       the United States and are domiciled in the same [American] State;

       (3) citizens of different [American] States and in which citizens or subjects of a
       foreign state are additional parties; and

       (4) a foreign state . . . as plaintiff and citizens of a[n] [American] State or of
       different [American] States.

28 U.S.C. § 1332(a). Thus, under §§ 1332(a)(2) or (3), foreign citizens can be parties to an action

brought under a federal district court’s diversity jurisdiction.

       But “diversity is lacking within the meaning of these sections where the only parties are

foreign entities, or where on one side there are citizens and aliens and on the opposite side there

are only aliens.” Universal Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d 579, 581 (2d Cir.

2002); see Tagger v. Strauss Grp. Ltd., 951 F.3d 124, 127 (2d Cir. 2020) (citing Universal

Licensing Corp., 293 F.3d at 581), petition for cert. filed, No. 20-684 (Nov. 9, 2020); Nouinou v.

Guterres, No. 20-CV-8682, 2020 WL 6275021, at *5 (S.D.N.Y. Oct. 23, 2020). And courts have

held that there is no diversity when one party is a foreign citizen who is a lawful permanent

resident and at least one of the opposing parties is also a foreign citizen. See Tagger, 951 F.3d at

127: Anhui Konka Green Lighting Co., Ltd. v. Green Logic LED Elec. Supply, Inc., No. 18-CV-

12255, 2019 WL 3751403, at *4-5 (S.D.N.Y. Aug. 8, 2019); Baiqiao Tang v. Wengui Guo, No.

17-CV-9031, 2019 WL 1207859, at *5 n.2 (S.D.N.Y. Mar. 13, 2019); H.K. Huilin Int’l Trade

Co., Ltd. v. Kevin Multiline Polymer Inc., 907 F. Supp. 2d 284, 289 (E.D.N.Y. 2012).




                                                  3
             Case 1:20-cv-06928-LLS Document 7 Filed 11/19/20 Page 4 of 4




         Plaintiff alleges that he and Maxwell are both citizens of the United Kingdom. 2 Because

both Plaintiff and Maxwell are foreign citizens and opposing parties, the Court lacks diversity

jurisdiction to consider this action. The Court therefore dismisses this action for lack of subject-

matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and n service on the

docket. The Court dismisses this action for lack of subject-matter jurisdiction. Fed. R. Civ. P.

12(h)(3).

SO ORDERED.

Dated:       November 19, 2020
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




         2
          Although Epstein was a citizen of New York, Plaintiff acknowledges that Epstein died
before Plaintiff filed his complaint. (ECF 1, at 2.) Thus, Plaintiff’s claims against Epstein are
nullities because under New York law, a dead person cannot be sued. See Fed. R. Civ. P.
17(b)(1); Malik v. City of New York, 1:18-CV-1956, 2020 WL 2747979, at *1 n.1 (E.D.N.Y.
May 27, 2020), appeal pending, No. 20-1969 (2d Cir.); United States v. Callard, No. 11-CV-
4819, 2013 WL 2022870, at *4 (E.D.N.Y. May 14, 2013); Fed. Home Loan Mortg. Corp. v.
Toles, No. 94-CV-1825, 1996 WL 19201at *3 (E.D.N.Y. Jan. 11, 1996).


                                                   4
